Dear Mr. Lancaster:
In your correspondence of recent date you state that the Town of Oak Grove would like to donate a 1948 fire truck to the Dave L. Pearce Agricultural Museum. The Dave L. Pearce Agricultural Museum is a non-profit museum which will display antique farming equipment, machinery, rural artifacts, and other related objects.
Our state constitution prohibits political subdivisions, such as the Town of Oak Grove, from donating public funds, credit, property, or things of value to or for any person, firm, or corporation, public or private. See LSA-Const. Art. VII, Section 14 (1974) and City of Port Allen v. Louisiana Municipal RiskAgency, Inc., 439 So. 2d 399 (La. 1983).
You advise that the 1948 fire truck is no longer in working condition. Despite this fact, the fire truck may in fact hold some value as an antique item, and thus could not be legally donated to the museum.
However, note that the preservation of property of historic interest in the state and the promotion of public interest in the cultural history of the state are fostered by the state as matters of public policy. See LSA-R.S. 25:731 et seq., and particularly LSA-R.S. 25:751(B) which provides:
      B. The legislature of this state has determined that the historical, architectural, and cultural heritage of this state is among the most important environmental assets of this state and furthermore that the rapid social and economic development of a contemporary society threatens to destroy the remaining vestiges of this heritage, and it is thus hereby declared to be the public policy and in the public interest of this state to engage in a comprehensive program of historic preservation, undertaken at all levels of the government of this state and its political subdivisions, along with the private sector, to promote the use and conservation of such property for the education, inspiration, pleasure, and enrichment of the citizens of this state. (Emphasis added).
Note further that LSA-Const. Art. VII § 14(C)(1974) provides:
      (C) Cooperative Endeavors. For a public purpose, the state and its political subdivisions or political corporations may engage in cooperative endeavors with each other, with the United States or its agencies, or with any public or private association, corporation, or individual.
In our opinion, it would be appropriate for the Town of Oak Grove and this private but non-profit entity to engage in a cooperative endeavor with respect to this museum whereby the town would loan or donate items of property such as the fire truck to the museum in continuance of the stated directives of LSA-R.S. 25:731 quoted above.
Should you have further questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: Date Released: February 11, 1998
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL